Citation Nr: 1100156	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  04-41 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability, 
on a direct basis and as secondary to service-connected 
disability.

2.  Entitlement to service connection for a bilateral foot 
disability, on a direct basis and as secondary to service-
connected disability.

3.  Entitlement to an increased rating for post-operative 
residuals of left anterior cruciate and medial meniscus tears 
with degenerative joint disease, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to 
September 1986.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2009 decision of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO).

This case was remanded by the Board in February 2010 so that the 
Veteran could be afforded a hearing.  In June 2010, the Veteran 
testified at a Travel Board hearing before the undersigned 
Veterans Law Judge (VLJ).  A transcript of this hearing is 
associated with the claims file.  One of the issues discussed at 
the June 2010 hearing, entitlement to a higher rating for 
service-connected right knee disability, was also addressed at an 
earlier hearing with a different VLJ.  As such, that issue is 
addressed in a separate decision.  

The issues of entitlement to service connection for a low back 
disability and a bilateral foot disability, on a direct basis and 
as secondary to service-connected disability, are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran's service-connected left knee disability has been 
manifested by pain.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for post-
operative residuals of left anterior cruciate and medial meniscus 
tears with degenerative joint disease have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5257, 5260, 5261 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  38 C.F.R. 
§ 3.159(b) (2010).  The requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
the VCAA notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a September 2008 letter issued prior to the 
decision on appeal, the Veteran was provided notice regarding 
what information and evidence is needed to substantiate his claim 
for a higher rating, as well as what information and evidence 
must be submitted by the Veteran and what information and 
evidence will be obtained by VA.  The letter also advised the 
Veteran of how disability evaluations and effective dates are 
assigned, and the type of evidence which impacts those 
determinations.  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, VA treatment records and examination reports, 
and hearing testimony.

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by providing evidence and argument and presenting for VA 
examinations.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done so.  
Any error in the sequence of events or content of the notices is 
not shown to have any effect on the case or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).





Analysis


Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be reviewed 
in relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 38 
C.F.R. § 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Nevertheless, the Board acknowledges that a 
claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods based on the facts found - a 
practice known as "staged" ratings.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as disabled.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2010); see also 38 C.F.R. §§ 4.45, 4.59 (2010).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(Diagnostic Code 5200 etc.).  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2010).  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.

Regarding limitation of motion, the Rating Schedule provides for 
ratings of 0, 10, 20, or 30 percent where there is limitation of 
flexion of the leg to 60, 45, 30, or 15 degrees, respectively, 
and for ratings of 0, 10, 20, 30, 40, or 50 percent for 
limitation of extension of the leg to 5, 10, 15, 20, 30, or 45 
degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.

For rating purposes, normal range of motion in a knee joint is 
from 0 degrees (extension) to 140 degrees (flexion).  38 C.F.R. 
§ 4.71, Plate II (2010).

Additionally, the VA General Counsel has held that a claimant who 
has arthritis (resulting in limited or painful motion) and 
instability of a knee may be rated separately under Diagnostic 
Codes 5003 and 5257, cautioning that any such separate rating 
must be based on additional disabling symptomatology.  See 
VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 
Fed. Reg. 56,704 (1998).  The VA General Counsel has further held 
that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 
5260 (limitation of flexion of the leg) and Diagnostic Code 5261 
(limitation of extension of the leg) may be assigned for 
disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. 
Reg. 59,990 (2004).

Diagnostic Code 5257 is used for rating other impairment of the 
knee and allows for 10, 20, and 30 percent ratings for slight, 
moderate, and severe recurrent subluxation or lateral 
instability, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2010).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Here, the Veteran contends that he should receive a higher rating 
for his service-connected left knee disability.  At the Veteran's 
hearing, he testified that his left knee "goes out."  

Historically, service connection was awarded for post operative 
residuals, left anterior cruciate and medial meniscus tears, by a 
September 2001 rating decision.  A 10 percent disability rating 
was assigned, effective June 8, 2000.  The current appeal stems 
from an August 2008 claim for an increased rating.

The Veteran was afforded a VA examination in December 2008.  He 
reported that his left knee is painful and aches.  Examination 
revealed no ankylosis, instability, patellar abnormality, or 
meniscus abnormality.  Left knee range of motion was from 0 
degrees extension to 140 degrees flexion.  There was no 
additional limitation of motion after repetitions.  The diagnosis 
was mild degenerative joint disease of the left knee.  

The evidence reflects that the Veteran has full extension and 
flexion of his left leg.  Thus, a higher rating is not warranted 
based on limitation of extension or flexion.  While the Veteran 
contends that his left knee "goes out," medical testing 
revealed a stable knee with no patellar or meniscus abnormality.  
The Board finds the Veteran's statements regarding his knee 
giving out not credible in light of the results of medical 
testing of the knee for stability.  As there is no lateral 
instability or recurrent subluxation of the left knee, a separate 
or higher rating is not warranted based on the rating criteria 
for other impairment of the knee.

Even considering the Veteran's subjective complaints of pain, the 
medical evidence of record does not show any additional 
limitation of motion or functional impairment that would support 
an evaluation in excess of the 10 percent rating presently 
assigned.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 
§ 4.40 (2010); see also 38 C.F.R. §§ 4.45, 4.59 (2010).

The Board has considered whether any alternate diagnostic codes 
afford a higher rating here.  However, the Board finds no 
diagnostic code that would allow for ratings in excess of those 
already assigned.  In this regard, VA examiners have specifically 
noted that the Veteran does not have ankylosis of the knee, and 
there is no indication that he has any dislocated semilunar 
cartilage or impairment of the tibia or fibula.  Thus, rating 
under Diagnostic Codes 5256, 5258, and 5262 is not warranted in 
this case.  See 38 C.F.R. § 4.71a (2010).  

The Board concludes that the medical findings on examination are 
of greater probative value than the Veteran's allegations 
regarding the severity of his left knee disability.  Accordingly, 
the Board finds that the preponderance of the evidence is against 
the claim for a disability rating in excess of 10 percent for 
post-operative residuals of a left anterior cruciate and medial 
meniscus tears with degenerative joint disease.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether the Veteran's left knee 
disability presents an exceptional or unusual disability picture 
as to render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  In this case there are no exceptional or 
unusual factors with regard to the Veteran's left knee.  The 
threshold factor for extra-schedular consideration is a finding 
that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluation for 
that service-connected disability is inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology, and provide for consideration of 
greater disability and symptoms than currently shown by the 
evidence.  Thus, his disability picture is contemplated by the 
rating schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  Consequently, referral for extra-schedular consideration 
is not warranted.

In reaching the conclusion above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).


ORDER

Entitlement to an increased rating for post-operative residuals 
of a left anterior cruciate and medial meniscus tears with 
degenerative joint disease, currently evaluated as 10 percent 
disabling, is denied.  




REMAND

While further delay is regrettable, the Board observes that 
further development is required prior to adjudicating the 
Veteran's claims for entitlement to service connection for a low 
back disability and a bilateral foot disability, on a direct 
basis and as secondary to service-connected disability.  

The Veteran asserts that he has low back and feet disabilities 
caused by an altered gait due to his service-connected knee 
disabilities or as a result of a fall from scaffolding in 1997 
when his right knee reportedly buckled.  In this case, the VA 
opinions obtained regarding the etiology of the Veteran's low 
back and feet disabilities are inadequate.  

The Veteran was afforded a VA examination in December 2008.  He 
reported low back pain since 2006.  At that time he started 
experiencing muscle spasms.  He stated that he did not injure his 
back while in service, but perhaps injured it when he fell from 
scaffolding in 1997.  The diagnosis was degenerative disc disease 
with moderate bilateral neural foraminal narrowing L3-L4 and L5-
S1.  The examiner opined that the current diagnosis was less 
likely as not the same as or a result of the treatment for low 
back pain during service and commented that chronicity could not 
be established.  The examiner also opined that the diagnosis was 
less likely as not secondary to the Veteran's service-connected 
knee disabilities as the examiner could not establish a 
connection between the low back disability and the knee 
disabilities.  The examiner noted the fall from scaffolding in 
1997 and that the Veteran had worked as a construction worker for 
greater than 20 years.  The examiner opined that the low back 
condition could presumably be related to trauma or overuse.  

As the examiner opined that the low back diagnosis could 
presumably be related to trauma, his comments seem to suggest 
that the Veteran may have degenerative disc disease as a result 
of the fall from scaffolding in 1997.  It is important to note 
that the Veteran asserts that he fell in 1997 after his service-
connected right knee buckled.  The December 2008 opinion is not 
sufficient to grant the benefit sought as the opinion is unclear, 
speculative in nature, and does not include a clearly stated 
rationale.  As such, the opinion is inadequate as to the question 
of a relationship between the currently diagnosed low back 
disability and the fall from scaffolding in 1997.  

Regarding the feet, the Veteran was afforded a VA examination in 
December 2008.  He reported having a foot condition since 1998 
after the fall from scaffolding.  He also relayed that he puts 
more pressure on his left foot because he favors one knee.  The 
diagnosis was mild degenerative arthritis of bilateral feet.  The 
examiner opined that the diagnosis was less likely as not 
secondary to the service-connected knees because he could not 
establish a relationship between arthritis of the foot and the 
knees.  The examiner did not provide an adequate rationale for 
his opinion; thus, another opinion is needed.    

The Board notes that at his hearing, the Veteran recognized that 
he did not know he had hurt his back until sometime after the 
fall when he started to experience low back pain.  After the fall 
in 1997, the first low back complaint was in October 2002 and the 
first foot complaint was in September 2008.  In October 2002, the 
Veteran complained of lumbago with occasional left leg numbness.  
November 2002 X-rays reportedly showed mild lumbar degenerative 
disc disease.  In September 2008, the Veteran complained of left 
foot pain.  It was noted that he had symptomatic leg length 
discrepancy of 3/8 of an inch.   

Given the above, the Veteran should be scheduled for an 
orthopedic examination to determine the etiology of his claimed 
low back and bilateral feet disabilities.  Specific instructions 
to the examiner are detailed below.  

Since the Board has determined that a VA examination is necessary 
in the instant case, the Veteran is hereby informed that 
38 C.F.R. § 3.326(a) (2010) provides that individuals for whom 
examinations have been authorized and scheduled are required to 
report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 (2010) address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation provides 
that, when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination 
scheduled in conjunction with an original claim, the claim will 
be decided based on the evidence of record.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain treatment records from the Bay 
Pines, Florida VA Healthcare System and the 
Fort Myers, Florida Outpatient Clinic dating 
since November 2008.

2.  Schedule the Veteran for a VA orthopedic 
examination to determine the nature of any 
low back and feet disabilities, to include 
degenerative disc disease and degenerative 
arthritis, and to obtain an opinion as to 
whether such is possibly related to service-
connected knee disabilities.  The claims file 
should be made available to and be reviewed 
by the examiner in conjunction with the 
examination.  All necessary tests should be 
conducted and the results reported.  

Following review of the claims file and 
examination of the Veteran, the examiner 
should provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or greater) that any current 
disability of the low back or feet is caused 
or aggravated (permanently worsened) by (1) 
an altered gait caused by the Veteran's 
service-connected knee disabilities, or (2) 
the fall from scaffolding in 1997.  

In rendering the requested opinions, the 
examiner should consider the Veteran's lay 
statements, the VA outpatient treatment 
records, the December 2008 VA examination 
reports, and any other pertinent medical 
treatment records.  A rationale for all 
opinions expressed should be provided.

3.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  If any 
benefit sought on appeal remains denied, then 
the Veteran and his representative should be 
furnished with a supplemental statement of 
the case and be given the opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action unless otherwise 
notified.  VA will notify the Veteran if further action is 
required on his part.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


